United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
A.T., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Lancaster, CA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 15-1727
Issued: December 2, 2015

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA H. FITZGERALD, Deputy Chief Judge
ALEC J. KOROMILAS, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On August 17, 2015 appellant filed a timely application for review from a June 9, 2015
nonmerit decision of the Office of Workers’ Compensation Programs (OWCP). Because more
than 180 days elapsed from January 20, 2015, the date of the most recent merit decision of
OWCP, to the filing of this appeal, pursuant to the Federal Employees’ Compensation Act1
(FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board lacks jurisdiction to review the merits of
appellant’s claim.
ISSUE
The issue is whether OWCP properly denied appellant’s request for further merit review
of her claim pursuant to 5 U.S.C. § 8128(a).

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On June 24, 2013 appellant, then a 42-year-old city letter carrier, filed an occupational
disease claim (Form CA-2) alleging that she developed pain in the left foot as a result of walking
her route. She became aware of her condition and of its relationship to her employment on
June 7, 2013.
Appellant submitted a July 11, 2013 report from Dr. Donna Asimont, a Board-certified
family physician. The report contained a diagnosis of “traumatic injury of [left] foot.”
Appellant also submitted a narrative statement dated August 3, 2013.
By letter dated July 29, 2013, OWCP advised appellant of the evidence needed to
establish her claim. It afforded her 30 days to submit additional evidence.
By decision dated August 30, 2013, OWCP denied appellant’s claim. It noted that she
had not submitted medical evidence including a diagnosis from a qualified physician.
On June 19, 2014 appellant requested reconsideration of her claim. She included a report
from Dr. Asimont dated September 13, 2013, which included a diagnosis of accessory left tarsal
navicular bone exostosis.
By decision dated September 22, 2014, OWCP evaluated the merits of appellant’s claim
and affirmed its August 30, 2013 decision, but with modification. It found that she had
submitted sufficient evidence to demonstrate that she had been diagnosed with a medical
condition, but had not submitted sufficient evidence to establish a causal relationship between
this condition and factors of her federal employment.
Appellant again requested reconsideration by form dated October 6, 2014. With her
request, she submitted an October 22, 2014 report from Dr. Vikas Jindal, Board-certified in
occupational medicine. In the report, Dr. Jindal stated: “I strongly feel that this employee had
this mild bone growth for a long time[….] I cannot establish the exact origin date but this had
definitely been aggravated by excessive and prolonged walking during work as mail carrier[….]
Hopefully you will consider my causation statement appropriate for approval of this case.”
By decision dated January 20, 2015, OWCP evaluated the merits of appellant’s claim, but
found that Dr. Vikas’ report was not sufficient to establish appellant’s claim as it was expressed
equivocally and his opinion was not one of reasonable medical certainty.
On May 17, 2015 appellant requested reconsideration for the third time. On the form
requesting the appeal, she wrote, “I am requesting reconsideration in hopes that in Dr. Jindal’s
report he has completely satisfied the basic five elements that my previous report lacked.”
Appellant did not submit any additional evidence.
By decision dated June 9, 2015, OWCP denied appellant’s request for reconsideration
without reviewing the merits of her claim, noting that she had not submitted any additional
evidence in support of her request.

2

LEGAL PRECEDENT
To require OWCP to reopen a case for merit review under section 8128(a), OWCP’s
regulations provide that the evidence or argument submitted by a claimant must: (1) show that
OWCP erroneously applied or interpreted a specific point of law; (2) advance a relevant legal
argument not previously considered by OWCP; or (3) constitute relevant and pertinent new
evidence not previously considered by OWCP.2 Section 10.608(b) of OWCP’s regulations
provide that when an application for reconsideration does not meet at least one of the three
requirements enumerated under section 10.606(b)(3), OWCP will deny the application for
reconsideration without reopening the case for a review on the merits.3
ANALYSIS
OWCP issued a January 20, 2015 decision finding that appellant had not established an
occupational disease related to factors of her federal employment. This decision found that
Dr. Jindal’s October 22, 2014 report was not sufficient to establish that duties of appellant’s
federal employment caused or aggravated her diagnosed condition. On May 17, 2015 appellant
requested reconsideration of this decision. With her request, she submitted no additional
evidence, and wrote “I am requesting reconsideration in hopes that in Dr. Jindal’s report he has
completely satisfied the basic five elements that my previous report lacked,” on the
reconsideration request form.
As noted above, the Board does not have jurisdiction over the merits of the January 20,
2015 decision. The issue presented on appeal is whether appellant met any of the requirements
of 20 C.F.R. § 10.606(b)(3), requiring OWCP to reopen the case for review of the merits of her
claim. In her May 17, 2015 request for reconsideration, appellant did not show that OWCP
erroneously applied or interpreted a specific point of law, or advance a new and relevant legal
argument not previously considered. The argument contained in the note written on the request
form regarding Dr. Jindal’s report was previously considered in OWCP’s January 20, 2015
decision. Thus, she is not entitled to a review of the merits of her claim based on the first and
second above-noted requirements under section 10.606(b)(3).
Appellant did not submit any new or relevant evidence in this claim upon requesting
reconsideration. Thus, she is not entitled to a review of the merits of her claim based on the third
requirement under section 10.606(b)(3).
The Board accordingly finds that appellant did not meet any of the requirements of 20
C.F.R. § 10.606(b)(3). Appellant did not show that OWCP erroneously applied or interpreted a
specific point of law, advance a relevant legal argument not previously considered by OWCP, or
submit relevant and pertinent new evidence not previously considered. Pursuant to 20 C.F.R.
§ 10.608, OWCP properly denied merit review.

2

20 C.F.R. § 10.606(b)(3); D.K., 59 ECAB 141, 146 (2007).

3

Id. at § 10.608(b); see K.H., 59 ECAB 495, 499 (2008).

3

CONCLUSION
The Board finds that OWCP properly denied appellant’s request for review of the merits
of her claim pursuant to 5 U.S.C. § 8128(a).
ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated June 9, 2015 is affirmed.
Issued: December 2, 2015
Washington, DC

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

4

